DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/5/2021 has been entered.

Response to Amendment
3.	Applicants’ response filed 3/5/2021 amended claim 1 and cancelled claims 13-19.  Applicants’ amendments overcome the 35 USC 103 rejection over Zweifel in view of Bush from the office action mailed 9/8/2020; therefore this rejection is withdrawn.  Applicants’ amendments also overcome the double patenting rejection over co-pending serial no. 15/500,412 (now PAT No. 10,113,134) from the office action mailed 9/8/2020; therefore this rejection is withdrawn.  Also, it is the position of the examiner that the double patenting rejection over co-pending application no. 15/500,789 be withdrawn as the co-pending application was filed later and is still pending and there is a double patenting rejection over the instant application in that case prosecution.  Finally, 


Claims Allowed
	The reasons for allowance are detailed in the office action mailed 9/8/2020 and those reasons have not change; therefore claims 1, 3-4, 6-7 and 10-12 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771